Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 14, 2016

                                       No. 04-16-00446-CR

                                    Nicole Diana JOHNSON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 1, Bexar County, Texas
                                   Trial Court No. 479494
                         Honorable John D. Fleming, Judge Presiding


                                          ORDER

         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due on September 27, 2016.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court